Dismissed and Opinion filed January 16, 2003








Dismissed and Opinion filed January 16, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-01-00980-CV
____________
 
OSWALDO GUZMAN, PRINCIPAL AND RL WOODARD d/b/a WOODARD=S BAIL BOND SERVICE, Appellants
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 400th District Court
Fort
Bend County, Texas
Trial
Court Cause No. 113,752
 

 
M E M O R A N D U M  O P I N I O N




This is an appeal from a judgment signed September 4,
2001.  The clerk=s record was filed on October 31,
2001.  No reporter=s record was taken.  On February 20, 2002, appellant tendered a
brief that did not comply with Tex. R.
App. P. 9.4.  The brief was
returned to appellant for correction. 
Appellant never tendered a brief in compliance with Rule 9.4.  On May 30, 2002, this Court issued an order
advising appellant that, unless appellant filed an appellant=s brief complying with Rule 9.4 and a
motion reasonably explaining why the brief was late, on or before June 14,
2002, the Court would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed January 16, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.